UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 03-4412



In Re: ANDRE GERARD LEWIS,

                                                          Petitioner.




         On Petition for Writ of Mandamus.     (CR-99-314)


Submitted:   September 29, 2003          Decided:   December 18, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Andre Gerard Lewis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     In this petition for a writ of mandamus, Andre G. Lewis seeks

leave to proceed in forma pauperis.              An inmate may proceed in any

federal     court   with      partial     prepayment    of    fees    in    certain

circumstances. 28 U.S.C. § 1915(b) (2000). However, the court may

dismiss the action if it concludes that “the allegation of poverty

is untrue or the action . . . is frivolous or malicious . . . [or]

fails to state a claim.”           28 U.S.C. § 1915(e)(2) (2000).             After

reviewing the motion for leave to proceed in forma pauperis and the

mandamus petition, we find Lewis’s petition is frivolous, malicious

and fails to state a claim.             Accordingly, we deny the motion for

leave to proceed in forma pauperis and dismiss the petition.

     On August 19, 2003, by order to show cause, Lewis was ordered

to demonstrate why he should not be sanctioned for filing frivolous

actions in this Court and enjoined from filing further actions.

Lewis filed a response claiming his mandamus petition was not

frivolous and that because he is a pro se litigant, he should be

permitted to proceed without sanctions.                  After reviewing the

petition and Lewis’s history of filing frivolous actions in this

Court, we disagree.        The mandamus petitions and numerous motions

Lewis     has   filed   are      consistently     frivolous.         In    lieu   of

particularized      fees   and    costs    and   in   light   of   Lewis’s    utter

disregard for the limited resources of this court, we order Lewis

to pay sanctions in the amount of $500 payable to the clerk of the


                                          2
court, as we have done in similar cases.     See In re Vincent, 105

F.3d 943 (4th Cir. 1997).   In addition, we enjoin Lewis from filing

any further appeals or other actions in this court until (1) the

sanctions are fully paid, and (2) the district court or this court

determines the action is not frivolous.

     We deny Lewis’s motions for leave to proceed in forma pauperis

and we dismiss the mandamus petition. We sanction Lewis and enjoin

him from filing future actions in this court in accordance with

this opinion. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                    PETITION DENIED




                                  3